Title: To Benjamin Franklin from Joseph Galloway, 12 August 1769
From: Galloway, Joseph
To: Franklin, Benjamin


Dear Sir
[Phila]da. Augt. 12. 1769
Mr. James Adair, the Bearer of this Letter, intending to Publish Essays on the Origin, Language, Religion, Customs, Policy &c, of the American Indians, particularly of those residing to the Southward, has obtaind Subscriptions and Encouragment from many Gentlemen of this and the other Provinces in America. He thinks he can better execute his Design in England than in this Country which is the Cause of his Present Voyage. I am well assured from his long Residence among the Natives and many Observations he has already committed to writing, he is very capable of Executing his Design. But as he may stand in Need of the Assistance and Judgment of Men of Letters, I beg leave to recommend him to your Notice and Encouragment. I am Dear Sir your most Obedient humble Servant
Jos. Galloway
 
Addressed: To / Benjamin Franklin Esqr. / Deputy Post Master General / of North America / in / Craven Street / London
Endorsed: Galloway Aug. 12 1769
